Citation Nr: 9933064	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that the veteran 
had not submitted sufficient new and material evidence with 
which to reopen his claim for entitlement to service 
connection for chronic sinusitis.  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Entitlement to service connection for sinusitis was 
originally denied by the RO in November 1971.  The veteran 
did not appeal that decision, thus it became final.

3.  By rating action dated in June 1991, the RO determined 
that the veteran had not submitted new and material evidence 
with which to reopen his claim for entitlement to service 
connection for chronic sinusitis.  The veteran did not appeal 
that decision, thus it became final.

4.  The evidence received subsequent to the June 1991 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the June 1991 RO decision 
is new and material, and serves to reopen the claim for 
entitlement to service connection for chronic sinusitis.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

The evidence of record at the time of the June 1991 RO 
decision is briefly summarized.  The service medical records 
show that the entrance examination dated in February 1967 
clinically evaluated all pertinent systems as normal.  In the 
report of medical history, also dated in February 1967, 
completed at the time of his enlistment, the veteran 
indicated that he did not then have, nor had he ever had, 
sinusitis.  Service medical records dated in October 1969 
show that the veteran was treated for decreased hearing and 
popping sensation in the ears for one month associated with 
headaches and vomiting.  The provisional diagnosis was to 
rule out otitis media. 

Received in May 1971 was the veteran's original application 
for service connection for sinusitis.  At that time he 
reported that he received treatment on several occasions 
during service for sinusitis.  He stated that he received 
treatment in May 1971 from Dr. Odom for sinusitis

Subsequent to service, the veteran underwent an ear, nose and 
throat examination October 1971.  At that time he gave a 
history of recurrent headaches during the winter while in the 
Navy.  The diagnosis was mild frontal sinusitis, recurrent. 

In November 1971, the RO denied entitlement to service 
connection for sinusitis.  At that time, the RO concluded 
that there was no evidence that the veteran's mild right 
frontal sinusitis was present during service.  He was 
notified of that decision and of his appellate rights later 
in November 1971.  The veteran did not appeal this decision.  
Thus, the rating action became final.  See 38 U.S.C.A. 
§  7105 (c) (West 1991).  

Subsequently received were VA medical records dated from 1990 
to 1991 showing that he had been treated for symptoms 
associated with sinus allergies.  By rating action dated in 
June 1991, the RO determined that the veteran had not 
submitted sufficient new and material evidence with which to 
reopen his claim.  The veteran did not appeal this 
determination, and, thus, it became final.
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

 "New evidence" is evidence that is not "merely 
cumulative" of other evidence on the record.  Barnett v. 
Brown, 8 Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 
Vet.App. 95, 98 (1993).  Evidence is "material" where it is 
relevant to and probative of the issue at hand and where 
there is a reasonable possibility that, when viewed in the 
context of all the evidence, both new and old, it would 
change the outcome.  Id.; Wilkinson v. Brown, 8 Vet.App. 263, 
267-68 (1995); Blackburn v. Brown, 8 Vet.App. 97, 102 (1995).  
VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet.App. 273, 285 (1996).

The evidence received subsequent to the June 1991 RO 
decision, includes VA outpatient treatment and hospital 
records from dated from l 1991 to 1997 during which the 
veteran received treatment for various disorders, to include 
chronic sinusitis.  Additionally, a private medical 
statement, dated in May 1994, shows that the veteran was 
being treated for chronic sinusitis, but did not provide an 
opinion as to the etiology of the sinusitis.  A private 
medical record from Dr. Odom dated in October 1997 is to the 
effect that although old records are not available, the Dr. 
Odom had distinct recollection of having treated him for 
multiple sinus infections as early as 1971 or 1972 and 
ongoing for a number of years.  

To summarize, the additional evidence includes a statement 
from Dr. Odom that he treated the veteran in 1971 or 1972 for 
sinusitis.  This information corresponds with the veteran's 
application indicating Dr. Odom treated him in May 1971.  The 
Board finds that this information is new and material because 
it clinically confirms the presence of sinusitis 
approximately two months following service.  This is five 
months earlier than previously established.  Accordingly, the 
veteran's claim is reopened. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chronic sinusitis is 
reopened, and, to this extent only, the claim is granted.


REMAND

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

If a claim is not well grounded, VA does not have a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  However, the VA may obtain records in 
constructive possession such as VA and service medical 
treatment records.  In this regard, the veteran has indicated 
that he was treated on several occasions for sinusitis during 
service.  The service medical records appear to be 
incomplete.  The only treatment record is an October 1969 
report from Maxwell Air Force Base.  On that document is a 
notation that the records were located at ATSUGI, Japan, 
Naval Air Station (NAS).  The Board is of the opinion that an 
attempt should be made to obtain all service medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the veteran of 
the type of the evidence needed to 
establish a well-grounded claim for 
service connection for sinusitis.  The 
veteran should be requested to identify 
the dates and locations he received 
treatment at VA facilities for his 
sinusitis since service, which have not 
been previously submitted.  The RO should 
then obtain all record that are not on 
file.  He should be requested to furnish 
the names, dates, and locations of the 
medical facilities where he received 
treatment for sinusitis during service.

2.  The RO should obtain any additional 
treatment records from the VA facility in 
Birmingham. Alabama, covering the period 
from November 1997 to the present.

3.  The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search for any additional 
treatment records, such as sick bay 
reports, to include:  Naval Air Station 
(NAS), Memphis, Tennessee; Maxwell Air 
Force Base, September 1969; NAS, Cubic 
Point, P.I.; U.S.S Constellation, CVA-64, 
November 1969; and U.S.S. Coral Sea 
November 1969.  The NPRC should be 
informed that as of October 3, 1969, his 
records were located at that the 
"ATSUGI," Japan, Naval Air Station 
(NAS).

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
Elkins v. West, 12 Vet. App. 209 (1999).  

5.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

